Marston, J.
When this case was here before (47 Mich. 236) it was held that the plaintiff was entitled to recover for services performed in drafting ordinances, and for services in aiding the city to collect money of the county, unless such services were intended to be gratuitous. It was also held that the committee appointed by the council had nothing to do with his appointment.
On the present trial, for the purpose of showing that the services were gratuitous, witnesses were asked, against the plaintiff’s objections, and permitted to testify that he made no claim for compensation in conversation with them. This *240evidence under the former ruling of this Court was clearly incompetent. The plaintiff could not be required to make claim for compensation in his conversation with parties who-had no authority to grant or fix the amount to be paid him. Statements made by him to third persons that he made no-claim for compensation or did not expect or desire any pay for his labor would have been competent against him.
As the previous ruling of this Court was not observed upon the last trial in the court below, we shall reverse the-judgment rendered, with costs, and direct a new trial.
The other Justices concurred.